Exhibit 10.1

 

2002 STOCK OPTION AND RESTRICTED STOCK

AND UNIT AWARD PLAN, AS AMENDED

 

NON-QUALIFIED STOCK OPTION AGREEMENT

TIME-VESTING OPTIONS FOR DIRECTORS

 

This Non-Qualified Stock Option Agreement (this “Agreement”) is entered into as
of [            ] (the “Grant Date”), between AnnTaylor Stores Corporation, a
Delaware corporation (the “Company”), and [            ] (the “Option Holder”).

 

Pursuant to the AnnTaylor Stores Corporation 2002 Stock Option and Restricted
Stock and Unit Award Plan, as amended (the “Plan”), the Board of Directors of
the Company (the “Board”) has determined that the Option Holder be granted an
option under the Plan, upon the terms and subject to the conditions hereinafter
contained. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan.

 

1. Number and Price of Shares.    The Company hereby grants to the Option Holder
an option (the “Option”) to purchase [            ] shares of its Common Stock
(the “Option Shares”) at a price of [$                    ] per share (the
“Option Price”).

 

2. Time of Exercise.    Subject to the provisions of Section 4 hereof, the right
to purchase shares pursuant to the Option shall become exercisable in whole or
in part, at any time and from time to time, commencing on the first anniversary
of the Grant Date.

 

The foregoing notwithstanding, if an Acceleration Event shall occur prior to
such first anniversary and prior to termination of the Option pursuant to
Section 4 hereof, the Option Holder’s right to purchase Option Shares shall
become exercisable immediately upon the occurrence of such event.

 

3. Method of Exercise.    The Option, or any part thereof, shall be exercised by
written notice from the Option Holder to the Secretary of the Company specifying
the number of Option Shares to be purchased (which must be a whole number of
shares) and accompanied by payment in full of the Option Price for the shares
being purchased. Such payment may be made (i) in cash, (ii) in shares of Common
Stock having a Fair Market Value equal to such Option Price, (iii) in a
combination of cash and shares, or (iv) through a “cashless exercise” procedure
involving a broker. A minimum of one hundred (100) shares must be purchased each
time the Option is exercised, unless the Option is being exercised with respect
to all Option Shares available at such time for purchase hereunder. No shares
shall be issued until full payment therefor has been received by the Company and
the provisions of Section 8 hereof shall have been



--------------------------------------------------------------------------------

complied with, and the Option Holder shall have no rights as a stockholder of
the Company in respect of such shares until the date of the issuance by the
Company of a stock certificate or book entry representing such shares.

 

4. Term of the Option.

 

(a) The Option shall be exercisable, in accordance with the provisions of
Sections 2 and 3 hereof, through the tenth anniversary of the Grant Date, unless
terminated earlier as provided herein.

 

(b) Except as may be provided pursuant to paragraph (c) of this Section 4, if
the Option Holder ceases to be a member of the Board of Directors of the Company
for any reason (other than removal for cause), the Option may, to the extent
otherwise exercisable pursuant to Section 2 above on the date of such separation
from the Board, be exercised by the Option Holder at any time within one year
after the date of separation, but in any event not beyond the date on which the
Option would otherwise expire pursuant to paragraph (a) of this Section 4. The
Option shall, to the extent not theretofore exercised or terminated, terminate
upon the expiration of such one-year period. If, however, the Option Holder is
removed for cause, then the Option shall terminate upon the date of separation
from the Board.

 

(c) The period for exercise of the Option may be extended by, and in the sole
discretion of, the Board in accordance with the Plan, but in any event not
longer than the term set forth in paragraph (a) of this Section 4.

 

5. Non-Transferability.    The Option and the Option Holder’s rights hereunder
shall not be transferable other than by will or the law of descent and
distribution, and during the lifetime of the Option Holder the Option may be
exercised only by the Option Holder or by the Option Holder’s guardian or legal
representative.

 

6. No Guarantee of Continuing Relationship.    Nothing set forth herein or in
the Plan shall confer upon the Option Holder any right of continued engagement
as a Director, officer or employee for any period by the Company or any of its
divisions or Subsidiary Corporations, or shall interfere in any way with the
right of the Company or any such division or Subsidiary Corporation to terminate
any such relationship.

 

7. Non-Qualified Stock Option.    No portion of the Option constitutes an
Incentive Stock Option. The Option granted hereunder constitutes a Non-Qualified
Stock Option.

 

8. Taxes upon Exercise of Options.    The Option Holder agrees that:

 

(a) no later than the date of any exercise of the Option, the Option Holder

 

2



--------------------------------------------------------------------------------

shall pay to the Company, or make arrangements satisfactory to the Board
regarding the payment of, any federal, state or local taxes required by law to
be withheld upon or in connection with such exercise; and

 

(b) the Company shall, to the extent permitted or required by law, have the
right to deduct all federal, state and local taxes of any kind required by law
to be withheld upon any exercise of the Option or from any payment of any kind
otherwise due to the Option Holder with respect to the Option.

 

9. Failure to Enforce Not a Waiver.    The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

10. Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws provisions thereof.

 

11. Stock Option Plan.    A copy of the Plan is attached hereto as Exhibit A.
The Plan is hereby incorporated herein by reference and made a part of this
Agreement, and this Agreement and the Option shall be subject to the terms of
the Plan, as it may be amended from time to time, provided that such amendment
of the Plan is made in accordance with Section 10 of the Plan.

 

12. Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

ANNTAYLOR STORES CORPORATION   OPTION HOLDER By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    [                    ]   [                    ]     [                    ]  
 

 

3



--------------------------------------------------------------------------------

Exhibit A

 

AnnTaylor Stores Corporation

2002 Stock Option and Restricted Stock and Unit Award Plan

(As Amended)

 

4